Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S  REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..external adaptor adapted to receive an automatic injector (Al) therewithin and to sense at least one characteristic of an injection by the Al at an injection site comprising : a sound sensor to detect a first sound produced by the Al at a start of the injection and a second sound produced by the Al at an end of the injection, a vibration sensor to detect a first movement produced by the Al at the start of the injection and a second movement produced by the Al at the end of the injection, and a real time clock (RTC) connected to a microprocessor to provide a timeline for the sensors, wherein the microprocessor determines a start time for the injection when the first sound detected by the sound sensor and the first movement detected by the vibration sensor substantially coincide on the time line and wherein the microprocessor determines an end time for the injection when the second sound detected by the sound sensor and the second movement detected by the vibration sensor substantially coincide on the time line.” Claim 13 has similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Harr (US 2011/00060284) teaches a drug infusing device having an actuator (Fig. 2-3) that includes pump set for transferring fluid from a reservoir to a patient. Harr also teaches having sensor controller for monitoring appropriated drug measures for said patient (Fig. 1, [0014-0016, 0019-0021])
 Rytz (US 2020/0254176) teaches a drug delivery system that improves the safety and reliability via communication with a smart device. ([0039-0042, Figs. 1-4) 
Brue et la., (US 2010/0169111) teaches a portable drug system monitoring device that integrates real-time usage monitoring and wireless reporting of the collected data to an external host server. ([0011-0020], Figs. 1-2)
Larsen (US 2009/0069742) teaches a drug dispensing-tracking device for use in combination with a drug injection device that includes an auditory signal and a vibration signal that help the processor to identify a drug does to be injected by said device. ([0007-0010, 0041-0045], Fig. 1) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
June 4, 2022